Opinion by
Mr. Chief Justice Bean.
1. The only questions necessary to be determined on this appeal are the objections to the sufficiency of the complaint. It is urged by the defendants that the complaint is defective because it does not sufficiently show the apparent validity of the tax title claimed by the defendant Schnider. The general rule in a suit to remove a cloud from title is that the complaint must set out the facts which show the apparent validity of the outstanding title, and also those showing its invalidity, but where, as in this state, the statute declares a tax deed to be prima fade evidence of title, the mere naming of the instrument and alleging that it is regu*460lar upon its face is sufficient to show its apparent validity: Hill’s Code, §2823; Black on Tax Titles (2d ed.), § 440; Hibernia Savings Society v. Ordway, 38 Cal. 679.
2. It is next claimed that the motion and demurrer were properly sustained because several causes of suit are improperly united in the complaint. But this contention is without merit. The object and purpose of the suit is to remove a cloud from the plaintiff’s title, and the several reasons given in the complaint why the tax deed is invalid do not constitute separate causes of suit. No sufficient reason is suggested by respondent’s counsel why the complaint does not state a cause of suit, and none has occurred to us. The decree of the court below will therefore be reversed, and the cause remanded with directions to overrule the motion and demurrer to the complaint, and for such further proceedings as may be proper and right in the premises. Reversed»